 


116 HRES 1098 IH: Commending the United States military servicemembers and NATO allies who successfully planned, coordinated, deployed, and trained as part of the DEFENDER-EUROPE 2020 Exercise.
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 1098 
IN THE HOUSE OF REPRESENTATIVES 
 
September 1, 2020 
Mr. Vela (for himself, Mr. Connolly, Mr. Cook, Mr. Costa, Mrs. Davis of California, Mr. Guthrie, Mr. Larsen of Washington, Ms. Sánchez, Mr. Turner, and Mr. Wilson of South Carolina) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Commending the United States military servicemembers and NATO allies who successfully planned, coordinated, deployed, and trained as part of the DEFENDER-EUROPE 2020 Exercise. 
 
 
Whereas United States military planners prepared a concept of operations to deploy 20,000 United States troops and 12,000 pieces of equipment by air, land, and sea, which would have been the largest military deployment from the United States to Europe in over 25 years; Whereas, as part of DEFENDER-EUROPE 2020, United States civilian and military ships coordinated their movements across the Atlantic Ocean, validating their ability to move thousands of troops and equipment through contested waters during opposed transit convoy operations; 
Whereas, additionally, the Army leveraged the use of its Prepositioned Stocks located in Europe that were deployed to exercise sites throughout Europe for sustainment; Whereas, through this elaborate coordination, the United States military validated its ability to rapidly deploy and sustain massive military capability to deter adversaries from conducting destabilizing hostilities against democratic institutions; 
Whereas NATO Supreme Headquarters Allied Powers Europe (SHAPE) planned the training and logistics for 37,000 troops across 18 NATO countries that would participate in 6 complex exercises to demonstrate NATO’s ability to deter aggression while protecting peace throughout Europe, enhance relationships, readiness, and interoperability among NATO allies, and achieve the objectives of the United States National Defense Strategy and strategic objectives of NATO; Whereas United States commanders and partner countries quickly adapted exercise plans to the COVID–19 crisis in Europe by adjusting troop movements and activities to protect the force and its readiness from a highly infectious pandemic; 
Whereas, by leveraging existing NATO institutions and agreements, NATO forces completed, on short notice, more than 350 flights to transport over 1,000 tons of medical supplies, established in excess of 100 field hospitals containing more than 25,000 medical beds, and supported civilian medical and security efforts to respond to a global health emergency; Whereas, despite the COVID–19 pandemic, military leaders were able to safely proceed with DEFENDER-EUROPE 2020 training objectives during two coordinated phases; 
Whereas, starting with Allied Spirit, the first phase, United States and Polish forces completed a Division-size wet gap crossing of 6,000 troops and 100 vehicles over several hundred feet of river, and the exercise was also able to test casualty evacuation capabilities over arduous terrain, validating United States and Polish forces interoperability in deploying rapidly together; and Whereas, during the second phase of DEFENDER-EUROPE 2020, in the Emergency Deployment Readiness Exercise, the United States Army validated its ability to surge and rapidly redeploy combat vehicles and over 500 troops to Poland under the Department of Defense’s Dynamic Force Employment concept, and these flexes in operational plans ensured that military forces could adapt logistical and protective requirements vital in sustaining the force during an emergent threat: Now, therefore, be it 
 
That the House of Representatives— (1)reaffirms the United States commitment to the NATO alliance that through collective engagement expands America’s economic, diplomatic, and military capabilities in responding to adversarial and rogue nations, because through these instruments of power the United States is better able to protect its shared economic security interests in Europe and throughout the world; 
(2)commends United States military servicemembers for their complex operational planning, execution, and response to emerging threats that demonstrated America’s military might and ability to quickly adapt to the evolving operational environment in order to achieve its strategic objectives; (3)commends the courage and perseverance that United States forces demonstrated while deployed to Europe, as their selfless efforts saved lives in allied nations by directly contributing to NATO’s response to COVID–19, and additionally, their resilience enabled DEFENDER-EUROPE 2020 to continue and validate multiple operational capabilities that had long gone untested; and 
(4)commends the NATO allies who participated in DEFENDER-EUROPE 2020, which enhanced communications, interoperability, readiness, and sustainment among allied forces, as investing in such exercises is necessary for developing new tactics, technologies, and partnerships that will ensure NATO’s strategic advantage over time.  